     Case 8:19-cv-01351-JVS-DFM Document 32 Filed 09/09/19 Page 1 of 4 Page ID #:1140


1      Louis A. Coffelt, Jr.
2      General Delivery
3      6771 Warner Avenue
4      Huntington Beach, CA 92647
5      email: Louis.Coffelt@gmail.com
6      Phone: (657) 456-3112
7      Pro Se
8                                          UNITED STATES DISTRICT COURT
9                                              for the Central District of California
10     Louis A. Coffelt, Jr.,                             )
11              plaintiff,                                )             Case No. 8:19-cv-01351 JVS - DFM
12               -v-                                      )
13     Andrew Anagnost, defendant,                        )
14     Pascal W. Di Fronzo, defendant,                    )                    Date: October 8, 2019
15     Autodesk, Inc., defendant,                          )                   Time: 10:00 a.m.
16     Sony Pictures Imageworks, defendant,                )                   Courtroom: Santa Ana, 6B
17     Sony Corporation of America, defendant, )                               Hon. Douglas F. McCormick
18     Larry Gritz, defendant.                            )
19     _________________________________ )
20

21                      PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO
22       MOTION TO EXCLUDE LAY ARGUMENTS AND TESTIMONY (Dkt. No. 31, 28)
23

24                Plaintiff, Louis A. Coffelt, Jr. (Coffelt) submits this reply in response to Defendant’s
25     Opposition (Dkt. No.31) pursuant to L. R. 7-10.
26

27

28



            Coffelt -v- Anagnost et. al., Reply to Defendant’s Opposition to Motion to Exclude Lay Arguments and Testimony   1
     Case 8:19-cv-01351-JVS-DFM Document 32 Filed 09/09/19 Page 2 of 4 Page ID #:1141


1                                                            ARGUMENT
2                On September 6, 2019, defendants Andrew Anagnost, Pascal W. Di Fronzo,
3      Autodesk, Inc., (Defendants) filed an Opposition (Dkt. No. 31) (Opposition) to this MOTION In
4      Limine TO EXCLUDE LAY ARGUMENTS AND TESTIMONY DIRECTED TO A COMPUTER
5      PROGRAM (Dkt. No. 28) (Motion to Exclude).
6                A pivotal issue in this Motion to Exclude is whether the court should issue the requested
7      Order, which will be effective to all proceedings in this action.
8                A pivotal issue in this Motion to Exclude is whether a computer program is specialized
9      technical subject matter.
10               A pivotal issue in this Motion to Exclude is whether any lay arguments directed to a computer
11     program is in violation of FRE 701(c).
12               In Coffelt’s Motion to Exclude, Coffelt alleged that Mr. Hung indicated he will file lay
13     arguments in this action. Coffelt merely identified Defendant’s intent to file lay arguments. Coffelt
14     filed this Motion in order to exclude the lay arguments and lay testimony from any party in this
15     action.
16               Whether any defendant has filed (“lay arguments directed to a computer program”) is a
17     distinct separate issue from this Motion to Exclude. Whether any defendant has filed lay arguments
18     may, or may not be considered by the court, in this motion. This court has authority to control it’s
19     own proceedings. This court, on it’s own authority, may, or may not observe that Defendants have
20     filed lay arguments directed to Coffelt’s computer program in this action. For example,
21                      Instead, it simply observes that Mr. Coffelt’s contention that he has
22                      copyrighted the idea of a “nested loop” (Compl. ¶¶ 34-35) violates
23                      established law. (See Autodesk’s Motion to Dismiss, ECF No. 29 at 14-17.)
24                      See Dkt. No. 31, p. 2.
25               For these reasons, Coffelt may file a separate motion to exclude Defendants’ lay arguments,
26     which were filed in their Motion to Dismiss (Dkt. No. 29). The court, on it’s own authority, may
27     strike any (“lay arguments directed to a computer program”).
28



            Coffelt -v- Anagnost et. al., Reply to Defendant’s Opposition to Motion to Exclude Lay Arguments and Testimony   2
     Case 8:19-cv-01351-JVS-DFM Document 32 Filed 09/09/19 Page 3 of 4 Page ID #:1142


1

2             FRE 401. Test for Relevant Evidence
3             Evidence is relevant if:
4             (a) it has any tendency to make a fact more or less probable
5                 than it would be without the evidence; and
6             (b) the fact is of consequence in determining the action.
7

8             FRE 402. General Admissibility of Relevant Evidence
9             Relevant evidence is admissible unless any of the following provides
10            otherwise:
11            • the United States Constitution;
12            • a federal statute;
13            • these rules; or
14            • other rules prescribed by the Supreme Court.
15            Irrelevant evidence is not admissible.
16

17            Defendants do not dispute any of the above identified pivotal issues in this Motion to Exclude.
18            For the above reasons, Defendant’s entire Opposition is irrelevant argument to this Motion to
19     Exclude.
20            For these reasons, the court should strike Defendant’s entire argument filed on September 6,
21     2019, Dkt. No. 31.
22            For these reasons, Defendants have conceded this requested Order should issue for all
23     proceedings in this action.
24            For these reasons, Defendants have conceded a computer program is specialized technical
25     subject matter.
26            For these reasons, Defendants have conceded any lay arguments directed to a computer
27     program is in violation of FRE 701(c).
28



            Coffelt -v- Anagnost et. al., Reply to Defendant’s Opposition to Motion to Exclude Lay Arguments and Testimony   3
     Case 8:19-cv-01351-JVS-DFM Document 32 Filed 09/09/19 Page 4 of 4 Page ID #:1143


1                                                               CONCLUSION
2             Defendants have not disputed any relevant issue in this MOTION In Limine TO EXCLUDE
3      LAY ARGUMENTS AND TESTIMONY DIRECTED TO A COMPUTER PROGRAM
4      (Dkt. No. 28)
5             Pursuant to FRE 401, 402, the court should strike Defentants entire document Dkt. No. 31
6      from the record of this case.
7             For the foregoing reasons, Coffelt believes the court should grant Coffelt’s request for an
8      order to exclude all lay arguments and lay testimony directed to a computer program (Dkt. No. 28).
9

10

11     Date: September 9 , 2019                                   By: /s/ Louis A. Coffelt, Jr.
12                                                                        (Plaintiff, Pro Se)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



            Coffelt -v- Anagnost et. al., Reply to Defendant’s Opposition to Motion to Exclude Lay Arguments and Testimony   4
